internal_revenue_service number release date index number ---------------------- ------------------------------------------ --------------------- -------------------- ----------------------- ----------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc tege eb ec plr-154692-04 date date company us parent acquiror target countries a and b stock exchange form y ----- date c year x year y dear ------------------- --------------------- ----------------------- -------------------------------------- ----------------------- ----------------------------------- ----------------------- -------------------------------- -------------------------- ---------------------------------------- -------------------------------------------------------------------------------- ------------------------------------------------ --------------------------- ------- ------- this is in reply to a letter dated date submitted by your authorized representative requesting rulings under sec_162 of the internal_revenue_code plr-154692-04 specifically a ruling is requested that the deduction limit of sec_162 does not apply to company us parent acquiror or their affiliates the facts as represented are as follows us parent and acquiror are wholly owned subsidiaries through one or more disregarded foreign entities of company a corporation organized under the laws of countries a and b company shares are traded on stock exchange company is a foreign private issuer under cfr section 3b-4 c because it is incorporated under the laws of countries a and b and does not fit the following description more than percent of the issuer’s outstanding voting_securities are directly or indirectly held of record by residents of the united_states and any of the following apply i the majority of the executive officers or directors are united_states citizens or residents ii more than percent of the assets of the issuer are located in the united_states or iii the business of the issuer is administered principally in the united_states company’s shares are registered under sec_12 of the securities and exchange act of exchange act company is required to file form y with the united_states securities_and_exchange_commission sec because there is no summary compensation table requirement for foreign private issuers that sets out the compensation paid to each employee the form y filed by company does not contain a summary compensation table described in item b of regulation s-k under the exchange act us parent is the united_states common parent of an affiliated_group_of_corporations as defined in sec_1504 of the code without regard to sec_1504 none of company’s united_states subsidiaries including us parent has issued any class of equity securities that is required to be registered under sec_12 of the exchange act on date c company acquiror and target entered into a merger agreement pursuant to the terms of the merger agreement target will merge with and into acquiror with acquiror continuing as the surviving corporation and a wholly owned subsidiary through one or more disregarded foreign entities of company there are executives of target who are expected to continue to serve as executives of acquiror plr-154692-04 the merger will occur in year y target’s final separate consolidated tax_year will be for the short taxable_year ending on the date of the merger target currently has outstanding common equity interests that are registered under sec_12 of the exchange act it has been represented that after the merger neither acquiror nor any of its subsidiaries will have any class of equity securities that is registered or required to be registered under sec_12 of the exchange act it has also been represented that the merger will occur prior to the deadline for target’s filing with the sec of a proxy statement or an annual report on form 10-k for year x thus target will not be required to file a proxy statement or an annual report on form 10-k with the sec that discloses executive compensation under item of regulation s-k for year x or for the short taxable_year that ends with the merger sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 provides that in the case of any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 defines publicly_held_corporation as any corporation issuing any class of common equity securities required to be registered under sec_12 of the exchange act under sec_1_162-27 of the income_tax regulations a publicly_held_corporation includes an affiliated_group_of_corporations as defined in sec_1504 determined without regard to sec_1504 sec_162 defines covered_employee as any employee of the taxpayer if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the highest compensated officers for the taxable_year other than the chief_executive_officer under sec_1_162-27 of the regulations whether an individual is the chief_executive_officer or one of the four highest compensated officers is determined pursuant to the executive compensation disclosure rules under the exchange act plr-154692-04 sec_162 the preamble contains the following language concerning the identification of covered_employee in the notice of proposed rulemaking containing the proposed_regulations under the regulations clarify which employees are covered employees for purposes of sec_162 the legislative_history to sec_162 provides that covered employees are defined by reference to the sec rules governing executive compensation disclosure under the exchange act under the regulations an individual generally is a covered_employee if the individual’s compensation is reported on the summary compensation table under the sec’s executive compensation disclosure rules as set forth in item of regulation s-k cfr under the exchange act however the regulations specifically provide that in order to be a covered_employee for sec_162 purposes an individual must be employed as an executive officer on the last day of the taxable_year thus only those employees who appear on the summary compensation table and who are also employed on the last day of the taxable_year are covered employees therefore based on the facts submitted we rule as follows provided no summary compensation table under item of regulation s-k under the exchange act is required to be filed by company us parent or acquiror with the sec no employees of company us parent acquiror and their subsidiaries are covered employees under sec_162 of the code because their compensation is not required to be reported to shareholders under the exchange act therefore company us parent acquiror and their subsidiaries are not subject_to the disallowance rules of sec_162 of the code no employees of target’s affiliated_group will be covered employees with respect to year x or the short taxable_year ending on the date of the merger provided that no summary compensation table under item of regulation s-k under the exchange act listing target’s officers is included in any target proxy statement that is sent to the shareholders and filed by target with the sec for year x or the short taxable_year ending on the date of the merger therefore target and its subsidiaries are not subject_to the disallowance rules of sec_162 of the code for year x or the short taxable_year ending on the date of the merger except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code plr-154692-04 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yours _______________________________ robert b misner senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
